578



          OFFICE     OF THE ATTORNEY        GENERAL    OF TEXAS
                                   AUSTIN




Honorable FM.    Uslters
County Auditor
alvlth county
Tyler, Texar




          Your request for ret
Ok2926 of thlr department &ao
oonrlderedby thLs departzaent.
?ollmr 1

           "I *ant    to   thank




                                      mop moamxu.
                              on  aald ?~a,   CL%%far the mema-
                                the other for a hired farm rork-
                              &vies sovord. h&red 'IUld'
                            about100 he&d of blt?odedwttls
                           livesjioakM&oh we fed and 1Wced
     after by hlmd labor:.  Ea &her      trotis,      th6 Xkm     is
     not ta utlllrs aonviat ls?mq   tilde     is      done w   vock-
     lag th%s an the aounty roabs..
                                                                      ”-’ 579
&mor6ble   E.T.   Waltem,    Psge   2



     utili6lng aonviat labor, I M) very 6nxioua to pre-
     sent 6 alear picture to you of the propoaitlon  ba-
     fore aon6ideririg my question properly worded and
     youropinionfln6l.

          'Plea6e under6tmd  1 do not vast to appear u
     questioning your opinion, vhlah f 6m 6ure 16 cor-
     rect ln view of the manner in wblah my que6tlon
     ~66 pr666nted (6nd it my b6 aorzwat after  tblr 6x-
     planatlon)   but   before   60%    deeper   into   aonmora16.1
     famslng,  I wsnted to offer th%6 wldltloml lnfom-
     flora in the mttor.   Wth this additional lnfonu-
     tlon before you your 4pinlon vi11 be flrml hoverer
     it may bo."

           Opinion Be. O-2926 halds that bulldlngr    neaorw      for
*    6uaae66ful operation of the sountf f*nn, such 66 h0wlng for
aaawiot6, guards, ovec8eer#, barns, do., aould bo built By the
a~66lon6r6~      oourt) that alth0ugh S66tlom 5 OS Artk6lo 794, V.
O.O.?'r, oontewlated   tk6 u6e of oonriat lrbor on the oounty fur
tht lfth e r l?oe rno e tluff1 01aanriot
                                      0nt .J#a      onbho ar dto me-
66a6f'ully apent    the oounty farm the aoraie6ionemv      6ourt would
~316~0lthorlty   to hire outride labor to ruke or gather oropr,
eto. 0a the aounty farm neae66~'tor      th6 ruaa666ful mmbgemnt
of th6 aounty farm md th6t the ooami68loner8~ oourt under 6uoh
olmumt6nae6    would have authority ta build a dvelllng QD the
oouaty ram to houee 6uoQ hired h6nd6 if fib@ oonml68lowr6~ oourt
detomlned that sama wan neoe6uwy for the 6uaos6af'ul aawgemnt
urd0peml~0r        the 00uutyfm,     insitrding theutl~65tianor.
o0nvlot labor.

          We oall your attention to Seations 2 6nd 5 of Article,
794, V.C.C.P., whioh read as follovrr

          "2. Buoh fan66 and workhou6e6 6hallbe under
     the aontrolandm6nBgem6ntOf    the oomsl66loner6
     eourt,and rridooustm6y6dapt6uehnile6       and
     regulatlaw not lnoon6l6tent vlth the law a6 they
     deem neoeseary  ror the 6ua0686ful mr46g6m6nt 6.nd
     operation  of laid in6titutlonr 6nd ?'ar o?Teotlvely
     utlli6lng  6aid Irbor.

          "5. TJwy 6h6ll be put to labor upon the publlo
     roads, brl e6 or othor publla vork6 of th6 oounty
     when their 9 abor a6nnot be utill6od ln ths.aounty
     vorkhou6e or a0untr farm.*
Honorable B.T. Walters, Page 3



           Under   Section !TtArtlale 794, V.C.C.P., It 16 the
duty Of the aOmmiSSiOneP6     aourt to utilize the labor of aon-
viats on the OOuIlty farm or OOUnty YorkhOu66, if $66~ OM be
utfll6ed, before placing 6uah conviat labor on the pub110
rondo, eta. ft. 16 only vhen the labor of such cronviats aan-
not be effeotively utllited on the aounty farm and county
workhouse th6t they should be plaaed to vork on the pub110
ro6d6, bridgor and other publia works of the aounty. Eov-
ever, under Seatlon 2, Artiale 794, V.O.C.P.,     supr6, the
oontrol6ndmaMgementof        the wuntg farais ln the C-S-
SiOIl6rS' oourt aud the court la eh6rged vlth the duty of sua-
ue,66tul IIisnqementand OperatiOI3   of the county farm indhding
tieffectlve      utlLt6atlon o? oonvlot labor.

          We th.lnk the l6v olemly aontsqpl6tes th6t oonvlot
labor vhen it am be effeotively utillxed should be used prl-
marlly on the4 oounty fsm or aounty workhouse.   Of oourse.
the qUeStiOn Of effeotiV6  Utili66tiOn Of eOnViat labor i6
prlmrlly a Putter to be dooldod by the 0QIIPIs610ne~~ oourt,
whlah deei6iOn would control In the abronoe of a alear abu6e
Of diSOl'6tiOllUpOn the JW't Of the 0aPPli66iOIk62'6'
                                                    WUPt.   we
mast   assume   hovever that the   cromm.i66loMr6*~aourt   vi11   follov
the lav 6nd use all aanvlot labor vhlah oan be effectively
used on th6 county   farm   in the 6uoo666f~    management and
opentlon of the oounty f6m.        Thi6dep6l'tWIltoPnnotp666
on the propo6itlon   of vhethbr or not the convlats plawd      on
the oountyro6ds    6houldhsve beonptioed       onthe oountyfiun
66 that vould invdV6      a f8ot 6ltWLtlon in oroh in6t6nw?~tO
be deterrined by the comis61~er$*         oourt in their sound dlS-
aretlon and are not proper qu66tlou6 for this department to
determine.

          Under all the foot6 stated ve thbk th6 QUSStiOn Of
th6 building of the proposed dwelling 16 a 6mtter to be deter-
mined by th6 aomi66iOWr6'   oourt in their SOlUld dlsaretlon.

          We think bplnlon Ho. o&g26          16 oorreot and the SW
16 hereby confinned.

                                            VOTJr tlUly your6